J-A27045-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                  Appellee                 :
                                           :
                     v.                    :
                                           :
ROBERT TAYLOR,                             :
                                           :
                  Appellant                :          No. 2641 EDA 2018

             Appeal from the PCRA Orders Entered August 23, 2018
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006115-2013
                                          CP-51-CR-0010800-2014

BEFORE:      BOWES, J., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                  FILED NOVEMBER 24, 2020

        Robert Taylor (Appellant) appeals from the August 23, 2018 orders

dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Also before us is a petition to withdraw

filed   by   Appellant’s   counsel   and   a    no-merit      letter   pursuant    to

Commonwealth         v.    Turner,   544       A.2d     927    (Pa.    1988),     and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). We

affirm the orders dismissing the PCRA petition and grant counsel’s petition to

withdraw.

        We provide the following background.      On April 13, 2015, Appellant

was sentenced to three years of probation following a guilty plea to

insurance fraud at docket number CP-51-CR-0006115-2013 (fraud case).



*Retired Senior Judge assigned to the Superior Court.
J-A27045-19


The next day, Appellant was sentenced to 11½ to 23 months of

incarceration, with 10 years of probation ran consecutively, following a guilty

plea to arson, burglary, and recklessly endangering another person (REAP)

at docket number CP-51-CR-0010800-2014 (arson case).

      Appellant was paroled in 2015, and detained again in March 2016

when he was arrested in another matter.          The trial court revoked his

probation in the fraud case and arson case in June 2016.       The trial court

issued identical sentences at each docket, with the sentence at the arson

case running concurrently to the sentence at the fraud case. The resulting

sentence was 11½ to 23 months of incarceration, with credit for time served

and an immediate release on parole to house arrest, followed by five years

of probation.

      After violating the terms of his house arrest, Appellant was detained in

September 2016. On December 16, 2016, Appellant’s parole and probation

were revoked at both docket numbers.       Once again, the trial court issued

identical sentences at each docket to run concurrently to each other,

resulting in a sentence of three to six years of incarceration, with credit for

time served. Appellant did not file an appeal.

      On April 24, 2017, Appellant filed pro se a PCRA petition.        Robert

Kimble, Esquire, was appointed as counsel, and an amended petition was




                                     -2-
J-A27045-19


filed on March 9, 2018.1 On June 20, 2018, the PCRA court issued notices

that it intended to dismiss Appellant’s petition without a hearing pursuant to

Pa.R.Crim.P. 907. No responses to the notices were filed. The PCRA court

dismissed Appellant’s petition on August 23, 2018, via separate orders

listing each respective docket number.2




1 Appellant’s pro se petition was docketed only in the fraud case. Only the
amended petition was filed at both dockets. However, since the amended
petition was filed more than a year after his judgment of sentence became
final, see 42 Pa.C.S. § 9545(b)(1), the amended petition itself cannot be
considered a timely-filed petition. Furthermore, although the parties and the
PCRA court proceeded as if Appellant’s petition was filed at both dockets,
jurisdiction cannot be conferred by agreement.          Commonwealth v.
Balance, 203 A.3d 1027, 1033 (Pa. Super. 2019).

   Nevertheless, we are satisfied that we may proceed. Despite references in
Appellant’s pro se petition to crimes at both dockets, the docket number of
the fraud case was handwritten on his petition in different handwriting,
ostensibly by a clerk in the filing office. Because it appears that Appellant
intended the petition to be filed at both dockets, and the clerk filed his
petition only in the fraud case and neglected to file it in the arson case, we
conclude there was a breakdown in the judicial system, and we will treat his
pro se petition as having been filed at both dockets. Cf. Commonwealth v.
Braykovich, 664 A.2d 133, 138 (Pa. Super. 1995) (holding that court may
consider untimely-filed notice of appeal when clerk of courts interfered and
caused a breakdown in the processes of the court).

2 Oddly, despite there being no request to withdraw, the PCRA court’s
August 23, 2018 orders stated that Appellant’s attorney was withdrawn. On
August 27, 2018, Appellant filed pro se a notice of appeal, which was
docketed in this Court at 2612 EDA 2018. Meanwhile, on August 30, 2018,
the PCRA court corrected its error, and re-appointed Attorney Kimble.
Attorney Kimble then filed a praecipe to discontinue the appeal at 2612 EDA
2018, stating that it was duplicative of the instant appeal. On October 31,
2018, this Court discontinued the appeal at 2612 EDA 2018.



                                    -3-
J-A27045-19


     On September 6, 2018, Attorney Kimble timely filed a notice of appeal

on Appellant’s behalf.3 Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925. Thereafter, Attorney Kimble sought from this Court leave to

withdraw his representation of Appellant pursuant to Turner/Finley.

Appellant has not responded to Attorney Kimble’s petition to withdraw.

     Before we may address the potential merit of Appellant’s claims, we

must determine if counsel has complied with the technical requirements of

Turner and Finley.

3  We note that the notices of appeal in the fraud case and arson case each
list both docket numbers in the caption, but bear an independent time stamp
with a different time of day. Despite the separate notices of appeal, this
Court assigned only one appellate docket number, 2641 EDA 2018.

  On June 12, 2019, this Court issued an order directing Appellant to show
cause why his appeal should not be quashed pursuant to Commonwealth
v. Walker, 185 A.3d 969 (Pa. 2018) (holding that notices of appeal filed
after June 1, 2018 must be quashed if the appellant fails to file separate
notices of appeal from a single order resolving issues arising on more than
one lower court docket). After Appellant responded, this Court discharged
the rule to show cause and referred the issue to this panel.

  In reviewing this issue, we observe that the PCRA court issued separate
orders at each docket, and a notice of appeal appears at each docket. The
independent time stamps indicate that Appellant filed two separate notices
of appeal in compliance with Walker and Pa.R.A.P. 341.                  See
Commonwealth v. Rebecca Johnson, 236 A.3d 63, 66 (Pa. Super. 2020)
(en banc) (determining that time stamps in different locations and/or
different times of day indicate that separate notices of appeal were filed).
Moreover, there is no need to quash this appeal simply because Appellant
listed both docket numbers on each notice of appeal. See Commonwealth
v. Jerome Johnson, 236 A.3d 1141, 1148 (Pa. Super. 2020) (en banc)
(“We should not invalidate an otherwise timely appeal based on the inclusion
of multiple docket numbers, a practice that the Rules [of Appellate
Procedure] themselves do not expressly forbid.”).



                                   -4-
J-A27045-19


      … Turner/Finley counsel must review the case zealously.
      Turner/Finley counsel must then submit a “no-merit” letter to
      the trial court, or brief on appeal to this Court, detailing the
      nature and extent of counsel’s diligent review of the case, listing
      the issues which the petitioner wants to have reviewed,
      explaining why and how those issues lack merit, and requesting
      permission to withdraw.

            Counsel must also send to the petitioner: (1) a copy of
      the “no-merit” letter/brief; (2) a copy of counsel’s petition to
      withdraw; and (3) a statement advising petitioner of the right to
      proceed pro se or by new counsel.

            If counsel fails to satisfy the foregoing technical
      prerequisites of Turner/Finley, the court will not reach the
      merits of the underlying claims but, rather, will merely deny
      counsel’s request to withdraw. Upon doing so, the court will
      then take appropriate steps, such as directing counsel to file a
      proper Turner/Finley request or an advocate’s brief.

             However, where counsel submits a petition and no-merit
      letter that do satisfy the technical demands of Turner/Finley,
      the court—trial court or this Court—must then conduct its own
      review of the merits of the case. If the court agrees with
      counsel that the claims are without merit, the court will permit
      counsel to withdraw and deny relief. By contrast, if the claims
      appear to have merit, the court will deny counsel’s request and
      grant relief, or at least instruct counsel to file an advocate’s
      brief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007).

      We are satisfied that counsel has substantially complied with the

technical requirements of Turner and Finley.       Therefore, we conduct our

own review of the merits.

      According to counsel, Appellant desires appellate review of the

following two issues.




                                     -5-
J-A27045-19


     A.    The … PCRA [c]ourt erred by denying relief on Appellant’s
     claim that the sentence imposed [in the fraud case] was illegal
     because it exceeded the legal maximum when the time Appellant
     spent in custody is added to it.

     B.    The … PCRA [c]ourt erred by denying relief on Appellant’s
     claim alleging that [violation of probation (VOP)] counsel was
     ineffective for failing to discuss with [Appellant] the pros and
     cons of filing a post-sentence motion and for failing to file a
     post-sentence motion asserting that the sentencing court
     committed an abuse of discretion by imposing sentences of
     incarceration for technical violations of probation given that the
     record did not support the imposition of a sentence of three to
     six years’ incarceration.

Turner/Finley Letter, 6/4/2019, at 5 (unnecessary capitalization omitted).

     On review of orders denying PCRA relief, our standard is to determine

whether the PCRA court’s ruling is free of legal error and supported by the

record.   Commonwealth v. Orlando, 156 A.3d 1274, 1280 (Pa. Super.

2017) (citation omitted).

     Appellant’s first issue concerns the legality of his sentence. According

to counsel, Appellant asserts that his sentence of three to six years of

incarceration imposed in the fraud case is illegal because it exceeds the

maximum penalty for insurance fraud, which is seven years,4 once his time

served is factored in. Turner/Finley Letter at 6.



4  Appellant is correct that the maximum permissible sentence of
incarceration for insurance fraud is seven years. See 18 Pa.C.S. § 4117(d)
(grading insurance fraud pursuant to subsection 4117(a) as felony of third
degree); id. at § 1103(3) (providing for a maximum sentence of not more
than seven years for a felony of the third degree).



                                    -6-
J-A27045-19


      The PCRA provides relief for the “imposition of a sentence greater than

the lawful maximum.” 42 Pa.C.S. § 9543(a)(2)(vii). “A challenge to the trial

court’s failure to award credit for time served prior to sentencing involves

the legality of a sentence.” Commonwealth v. Johnson, 967 A.2d 1001,

1003 (Pa. Super. 2009).     The legality of a sentence is subject to review

under the PCRA if there is a timely-filed petition.      Commonwealth v.

DiMatteo, 177 A.3d 182, 192 (Pa. 2018). “Issues relating to the legality of

a sentence are questions of law. As with all questions of law on appeal, our

standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Infante, 63 A.3d 358, 363 (Pa. Super. 2013) (internal

citations and quotation marks omitted).

      In the instant case, Appellant was detained for a violation of his parole

in the arson case in March 2016, resulting in revocation of his probation in

the fraud case in June 2016, re-sentencing, and parole to house arrest. He

was detained again in September 2016, for violating the terms of his house

arrest, resulting in the revocation of his probation and parole at both dockets

and re-sentencing in December 2016, to concurrent terms of three to six

years of incarceration.

      Appellant served 206 days between each detainer and the subsequent

parole/probation revocation hearing and re-sentencing (i.e., March to June

2016 and September to December 2016), but the trial court properly and

explicitly awarded him credit for that time at each re-sentencing. See Order


                                     -7-
J-A27045-19


of Sentence (fraud case), 6/21/2016, at 1; Order of Sentence (fraud case),

12/14/2016, at 1; see also 42 Pa.C.S. § 9760(1) (“Credit against the

maximum term and any minimum term shall be given to the defendant for

all time spent in custody as a result of the criminal charge for which a prison

sentence is imposed or as a result of the conduct on which such a charge is

based.   Credit shall include credit for time spent in custody prior to trial,

during trial, pending sentence, and pending the resolution of an appeal.”).

Thus, the time he says was added to his sentence was actually credited to

his sentence.5

      Furthermore, to the extent Appellant is arguing that he should have

received credit for the time spent on house arrest, this claim has no merit.

See Commonwealth v. Kyle, 874 A.2d 12, 18 (Pa. 2005) (holding the

defendant was not entitled to credit for time spent on release pending

appeal subject to electronic home monitoring because, under section 9760,

“in custody” means “time spent in an institutional setting”).        Similarly,

Appellant is not entitled to a credit for time spent on probation. See

Commonwealth v. Infante, 63 A.3d 358, 367 (Pa. Super. 2013) (“In the

context of sentencing after probation revocation, the court must give due

consideration to the time the defendant has spent serving probation, but the

court is not required to credit the defendant with any time spent on

5 Even if that were not the case, the 206 days at issue would not bring the
total sentence of incarceration over seven years.



                                     -8-
J-A27045-19


probation.”).     Thus, we agree with counsel that there is no merit to

Appellant’s illegal sentencing claim.

      Appellant next claims that counsel rendered ineffective assistance by

failing to consult with him about the possibility of filing a post-sentence

motion to challenge the probation-revocation sentence and failing to file a

motion    challenging    the   discretionary   aspects   of   his   sentence.

Turner/Finley Letter at 9-12. In his brief in support of his amended PCRA

petition, Appellant argued to the PCRA court that his sentence was “grossly

disproportionate” to the “minor” and “technical” violations of probation he

committed.      Brief in Support of Amended PCRA Petition, 3/9/2018, at 5

(numbering supplied). He contended the trial court’s determination that he

was a threat to society was not supported by the record, and the trial court

overemphasized his original crime of arson and did not consider the ways in

which he had rehabilitated himself. Id. at 2-12. Appellant claimed his case

was akin to Commonwealth v. Parlente, 823 A.2d 927 (Pa. Super. 2003),

where this Court reversed a four-to-eight-years’ incarceration sentence due

to technical probation violations as manifestly unreasonable.        Brief in

Support of Amended PCRA Petition, 3/9/2018, at 7.

      We use the following standard to evaluate ineffective assistance of

counsel claims.

             It is well-established that counsel is presumed to
             have provided effective representation unless the
             PCRA petitioner pleads and proves all of the


                                        -9-
J-A27045-19


            following: (1) the underlying legal claim is of
            arguable merit; (2) counsel’s action or inaction
            lacked any objectively reasonable basis designed to
            effectuate his client’s interest; and (3) prejudice, to
            the effect that there was a reasonable probability of
            a different outcome if not for counsel’s error.

      The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010)

(internal citations omitted). Appellant is required to plead and prove actual

prejudice on a failure-to-consult claim and a failure-to-file claim regarding a

post-sentence motion.    See Commonwealth v. Reaves, 923 A.2d 1119,

1130 (Pa. 2007) (holding that unlike the failure to file a requested appeal,

where prejudice is presumed, the failure to file a requested post-sentence

motion requires a showing of actual prejudice).      Prejudice in this context

requires a showing that the post-sentence motion would have led to a

reduction in the sentence, not that counsel’s inaction negatively impacted a

subsequent appeal by failing to preserve issues. Id. at 1131-32.

      In the instant case, the record indicates that this was the second time

Appellant’s probation was revoked, and while he was on house arrest, which

was part of the sentence he received after the first revocation, he

impermissibly left the home multiple times.       In other words, while his

violations might be technical because he did not commit a new crime, they

were not minor. The record of the sentencing hearing indicates that the trial



                                    - 10 -
J-A27045-19


court reviewed a pre-sentence investigation (PSI) report, and summarized

on the record the salient points from Appellant’s history, demonstrating that

contrary to Appellant’s claim, the trial court did consider the factors

Appellant claims it did not.    Moreover, unlike Parlente, which involved

probation for non-violent crimes and subsequent revocation for only minor

technical violations, Appellant was on probation for crimes that pose a

danger to society, including arson, burglary, and REAP, and he failed to

follow the terms of his house arrest.

      Under these circumstances, the trial court was within its discretion and

statutory authority to re-sentence Appellant to three to six years of

incarceration for arson, burglary, and REAP, to run concurrently with the

same sentence for insurance fraud. Appellant’s failure to abide by his house

arrest while on probation and parole for a violent crime signaled to the court

that it was likely that he would commit a crime if he was not imprisoned, not

to mention that the sentence was essential to vindicate the authority of the

court as it was Appellant’s second revocation. See 42 Pa.C.S. § 9771(c)(2),

(3) (permitting a court to revoke probation and sentence to total

incarceration when “the conduct of the defendant indicates that it is likely

that he will commit another crime if he is not imprisoned” or “such a

sentence is essential to vindicate the authority of the court”).     As such,

Appellant’s claim that counsel was ineffective for failing to consult with him

and file a post-sentence motion fails for lack of merit and his inability to


                                    - 11 -
J-A27045-19


prove that he was prejudiced.    Accordingly, we affirm the PCRA court’s

orders dismissing his PCRA petition, and grant counsel’s petition to

withdraw.

     Orders affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 11/24/2020




                                  - 12 -